Title: To George Washington from Major General Robert Howe, 14 December 1779
From: Howe, Robert
To: Washington, George


        
          Dear Sir
          Fish: Kill [N.Y.] 14th Decr 1779
        
        I have this moment receivd the inclosd from —— by Express. he writes me that the detail of intelligence he sends me is particularly given your Excellency in his letter to you, so that I need not trouble you with a Repetition—His discontent seems to increase, and if I may credit his accounts he has some reason for it, for his trouble Risk & Expence as he sets it forth, exceed his Emoluments. He has done away Every doubt I had of his character, I am persuaded he is faithful, and his Utility is Undoubted, we must sir contrive to fix him, Especially now when it is probable he has Establish’d a chain which will make him of more importance than Ever. He expresses the warmest desire of communing thro’ me only; says he has run too great a Risque in being known to so many, and that a continuance of it might not only indanger his Person and property, but might lessen his Consequence Even to us, by losing him the Confidence of the Enemy. I shall therefore if your Excellency has no Objection furnish him with two or three good Expresses, to Enable him without delay to transmit any intelligence he may receive. You will please favour me with your sentiments upon this subject as soon as possible. Some time since one of my Parties not knowing Lt R——t took him Prisoner. We have Apparently treated him very ill in order to prevent the Enemy’s having any Suspicion of his being in our Interest. this man as an Emissary has been intelligent Punctual and useful, the Enemy now offer an Exchange for him, and appear anxious to get him back, they have sent up a man by —— for him, but I delay his Exchange because I think they will give almost any Body for him, and it is not impossible that Your Excellency may have some Person you would wish to redeem[.] —— wishes to have some Returns and intelligences of Seeming importance to send in by R——t; if he has not mentiond this in his letter you will please furnish him should it be proper, which I persuade my self, you will think it. R——t reluctantly renews his Agency, he says what the Enemy give him will not support him, that his captivity and his losses Consequent to it have put him in a situation so reduced that it is impossible for him to subsist if he is not assisted by us, but if he is he will resume and

Continue his Avocation for one Season more. he has been and may be very useful, and I think I may Venture to add faithful, and being Employ’d by the Enemy has much in his Power, you will oblige me by directing me how to proceed with him in this matter. Some of the movements of the Enemy Puzzle me; that a large Embarkation for the southward will take place I think almost certain, and yet their Rough shoing their Horses shews that those Corps can not be going there, because When Horses go a Sea Voyage their Shoes are always taken off, that they may not cripple one another & themselves, and Rough shoes in a warm Climate and Level Country would be absur’d. I think it far from being impossible that some Operations against our Posts & magazines may be in contemplation, and this Supposition appears the more probable as by various ways it is reported to be intended by them, and as it may be Attempted withou[t] retarding or injuring their Southern Schemes. I shall be anxious to hear from your Excellency And I am Dear Sir with the most Affectionate Respect your Excellency’s Most obt Very hum. servt
        
          Robt Howe
        
      